Case: 20-60109     Document: 00515946171         Page: 1     Date Filed: 07/21/2021




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                      July 21, 2021
                                  No. 20-60109
                                                                     Lyle W. Cayce
                                Summary Calendar                          Clerk


   Rolando Hernandez-Justo,

                                                                       Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A209 947 881


   Before Barksdale, Willett, and Duncan, Circuit Judges.
   Per Curiam:*
          Rolando Hernandez-Justo, a native and citizen of Mexico, petitions
   for review of the Board of Immigration Appeals’ (BIA) dismissing his appeal
   from the denial of withholding of removal and humanitarian asylum.
   (Because he failed to exhaust his additional claims that the immigration judge


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60109        Document: 00515946171       Page: 2    Date Filed: 07/21/2021




                                        No. 20-60109


   (IJ) erred in admitting evidence of his alienage and in determining he was
   removable as charged, we lack jurisdiction to address them. See Wang v.
   Ashcroft, 260 F.3d 448, 452–53 (5th Cir. 2001).)
          In considering the BIA’s decision (and the IJ’s, to the extent it
   influenced the BIA), questions of law are reviewed de novo; factual findings,
   for substantial evidence. E.g., Orellana-Monson v. Holder, 685 F.3d 511, 517–
   18 (5th Cir. 2012). Whether an applicant is eligible for withholding of
   removal is a factual finding which, as noted above, is reviewed for substantial
   evidence. See Chen v. Gonzales, 470 F.3d 1131, 1134 (5th Cir. 2006) (citations
   omitted). Under that standard, the BIA’s factual findings are conclusive
   unless the record compels a contrary finding. Wang v. Holder, 569 F.3d 531,
   536–37 (5th Cir. 2009).
          Substantial evidence supports the BIA’s determining Hernandez
   failed to demonstrate past persecution on account of his membership in the
   particular social group of Mexican men who are albino and blind. Persecution
   is not mere harassment or discrimination; it is “a specific term that ‘does not
   encompass all treatment that our society regards as unfair, unjust, or even
   unlawful or unconstitutional’”. Gjetani v. Barr, 968 F.3d 393, 397 (5th Cir.
   2020) (quoting Majd v. Gonzales, 446 F.3d 590, 595 (5th Cir. 2006)).
   Hernandez claims he was subjected to persecution when he was physically
   attacked by his classmates and because witchcraft practitioners target
   individuals suffering from albinism. But these incidents are not extreme
   enough to compel a finding of past persecution in the light of his testimony
   that: he was not seriously harmed by any of the attacks; he was never
   personally targeted by witchcraft practitioners; and he was unaware of any
   specific incidents where an individual suffering from albinism was targeted
   by a witchcraft practitioner in Mexico. See Qorane v. Barr, 919 F.3d 904, 909
   (5th Cir. 2019).




                                         2
Case: 20-60109     Document: 00515946171         Page: 3     Date Filed: 07/21/2021




                                       No. 20-60109


          The BIA’s determining Hernandez failed to establish a well-founded
   fear of future persecution is also supported by substantial evidence. To
   demonstrate a well-founded fear of future persecution, applicant must
   demonstrate “a subjective fear of persecution, and that fear must be
   objectively reasonable”. Gjetani, 968 F.3d at 399 (quoting Eduard v. Ashcroft,
   379 F.3d 182, 189 (5th Cir. 2004)). Despite his assertion that he will be
   targeted by witchcraft practitioners if forced to return to Mexico, the record
   is devoid of evidence that witchcraft practitioners in Mexico target
   individuals suffering from albinism. In fact, the evidence submitted by
   Hernandez concerns the targeting of individuals suffering from albinism by
   witchcraft practitioners in Africa, not Mexico.
          Finally, because Hernandez failed to demonstrate that he was
   subjected to past persecution, he is foreclosed from seeking humanitarian
   asylum. See Nikpay v. Barr, 838 F. App’x 30, 35 (5th Cir. 2020); Shehu v.
   Gonzales, 443 F.3d 435, 441 (5th Cir. 2006) (denying petition for review on
   humanitarian-asylum claim because applicant failed to demonstrate past
   persecution).
          DISMISSED in part; DENIED in part.




                                         3